Citation Nr: 1745760	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In the April 2013 substantive appeal, the Veteran requested that he be afforded a hearing before the Board via video conference.  In a statement received in September 2016, however, the Veteran withdrew this request.

In December 2016 the Board granted service connection for tinnitus (as implemented by a March 2017 rating decision), and remanded the claim for service connection for bilateral hearing loss for further development, which has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's hearing loss disability was not present in service or for many years thereafter and is not shown to be etiologically related to active service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

"[W]hen audiometric test results at a Veteran's separation from service do not    meet the regulatory requirements for establishing a disability at that time, he or    she may nevertheless establish service connection for a current hearing disability  by submitting evidence that the current disability is causally related to service."   See Hensley, 5 Vet. App. at 160.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that his current hearing loss had onset in 1962 and has remained symptomatic since that time.  Essentially he contends that he developed hearing loss related to acoustic trauma sustained in active service, to include specifically from jet engines.  Review of his DD Form 214 shows that his military occupational specialty was that of a jet aircraft mechanic.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service.  As such exposure is consistent with the circumstances of the Veteran's service, the element of in-service injury, in the form of acoustic trauma, is met.

Service treatment records document no complaint, finding, or diagnosis pertinent to the Veteran's ears or hearing loss.  On enlistment examination in May 1962, an audiogram recorded the pure tone thresholds in decibels at the tested frequencies of 500, 1000, 2000, and 4000 Hertz were 10, 10, 5, and 0, in the right ear; and 20, 5, 5, and 0 in the left ear.  The pure tone threshold at the 3000 Hertz level was not tested.  On separation from service in May 1966, the Veteran's ears were clinically evaluated as normal.  An audiogram recorded the pure tone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 5, 0, 0, 0, and 10, in the right ear; and 5, 0, 0, 0, and 10, in the left ear.

Parenthetically, the Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard. 

Accordingly, the service treatment records are negative of any complaints and/or treatment for hearing loss and his in-service audiograms, including the May 1966 separation examination, do not show hearing loss pursuant to 38 C.F.R. § 3.385, even under Hensley.  While there was a shift increase at the 4000 Hertz level from 0 to 10 in both ears, overall the Veteran's hearing acuity appears to have improved when comparing his entrance and separation audiograms.

After service, private treatment records after 2010 noted complaints of decreased hearing, and bilateral hearing loss for VA purposes was initially shown on VA examination in March 2012.  As such, the competent evidence fails to show a hearing loss disability in service or within one year of discharge therefrom, therefore, competent evidence linking the current hearing loss disability with service is required to establish service connection.  On this question, the weight of the probative evidence is against the claim.  

On VA examination in March 2012 the Veteran was shown to have a bilateral hearing loss disability for VA purposes.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it was not likely that the Veteran's hearing loss was caused by, or a result of, an event in military service.  The examiner noted that the Veteran had hearing within normal limits at separation. The examiner's explained that "[t]here is nothing in medical or scientific literature that would suggest hearing loss caused by noise exposure would continue to degenerate once the individual has gotten away from the noise" and that "[t]here is also nothing in the literature to suggest there might be a delayed onset of hearing loss resulting from past noise exposure."  The examiner noted the Veteran was exposed to noise from occupations following service.

Thereafter, on VA examination in May 2017 the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000 and 4000 Hertz were 20, 35, 75, and 85,  in the right ear; and 20, 25, 75, and 85, in the left ear.  Speech discrimination was 82 percent on the right and 96 percent on the left.  The examiner diagnosed sensorineural hearing loss, bilaterally.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or the result of acoustic trauma sustained during military service or within one year of separation from service.  The examiner explained that the Veteran's hearing during service was within normal limits, including on separation from service, and review of in-service audiograms showed no significant shifts in hearing thresholds from 1962 to 1966.   The examiner further explained that the medical literature revealed the greatest amount of hearing loss occurred immediately following exposure to noise with recovery to stable thresholds occurring within 30 days of exposure.  There were no longitudinal studies that provided evidence of delayed-onset hearing loss following prior noise exposure.  Significantly, the examiner noted that after service the Veteran was employed as a police officer for 28 years, and attributed the Veteran's bilateral hearing loss to occupational noise exposure post-service discharge.  

The Board assigns greatest weight to the opinion of the VA audiologist in 2017.  The opinion was provided following review of the claims file and examination of the Veteran, considered the Veteran's contentions, and provided an adequate rationale for the conclusions reached.  The clinician explained why the current bilateral hearing loss was not related to service.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  Accordingly, it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Significantly, there is no competent medical evidence that contradicts the VA audiologist's opinion.  

While the Veteran sincerely believes he suffers from bilateral hearing loss due to excessive noise in service and he is competent to describe symptoms of hearing problems, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of hearing loss are matters that require medical expertise to determine.  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In sum, the Board finds that the weight of the evidence is against a finding that the Veteran's currently diagnosed hearing loss arose in service.  Moreover, sensorineural hearing loss was not shown within one year following discharge from service, and the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).

Therefore, the Board finds that the preponderance of evidence is against a finding of service connection for right or left ear hearing loss.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


